NO.
12-07-00059-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: R. THOMAS WILLIAMS,   §                      ORIGINAL
PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
            Relator R.
Thomas Williams filed a petition for writ of mandamus complaining of the
respondent, the Honorable James A. Williamson, Justice of the Peace, Precinct
#3, Houston County, Texas.  Williams
requests that we order Respondent to give his small claims petition a docket
number and place the case on the court’s docket.  
            A court of
appeals has the authority to issue writs of mandamus against a judge of a
district or county in the court of appeals district and all writs necessary to
enforce its jurisdiction.  Tex. Gov’t Code Ann. § 22.221 (Vernon
2004).  We have no authority to issue a
writ of mandamus against a justice of the peace unless it is necessary to
enforce our jurisdiction.  Easton
v. Franks, 842 S.W.2d 772, 773 (Tex. App.–Houston [1st Dist.] 1992,
orig. proceeding).  Williams does not
argue that issuance of the writ is necessary to enforce our jurisdiction.  Accordingly, the petition for writ of mandamus
is dismissed for want of jurisdiction.
                                                                                                     BRIAN HOYLE    
                                                                                                              Justice
 
Opinion delivered February 9,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
(PUBLISH)